DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 1, 3, 6, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 8 of U.S. Patent No. 9,692,484 in view of Kim et al (US 2011/0043340) and further in view of Ihm et al (US 2007/0217539). 

             Re claim 1
             Claims 7 – 8 of U.S. Patent No. 9,692,484 recite of a communication device comprising: a transmitter coupled to a receiver  and operable to couple to a 
          Kim teaches of a receiver operable to couple to a communication line and operable to: receive a first frame via the communication line (Figures 1 and 18 – 20); an analog front end operable to couple the transmitter circuitry to the communication line and operable to provide a frame over the communication line (Line drivers, Figures 18 – 20). Kim further teaches of a signal quality being a signal-to-noise ratio (SNR, Paragraphs 0044 – 0045).

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver operable to couple to a communication line and operable to receive a first frame via the communication line so as to perform communication. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an analog front end operable to couple the transmitter circuitry to the communication line so as to successfully provide a frame over the communication line.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received a first frame as a feedback of the signal quality of the downlink to adapt the preamble and have the signal quality be a signal-to-noise ratio as good measure of the channel’s signal quality.

             Re claim 3
             Claims 7 – 8 of U.S. Patent No. 9,692,484 recite of wherein the transmitter circuitry further includes an inverse fast Fourier transform circuit that includes: a first input coupled to receive a second portion of the preamble; and a second input coupled to the output of the multiplexer.

            Re claim 6,
            Claims 7 – 8 of U.S. Patent No. 9,692,484, Kim and Ihm disclose all the limitations of claim 1 as well as Kim teaches of wherein the transmitter circuitry is further operable 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry operable to generate an OFDM symbol for its ability to cope with severe channel conditions.

            Re claim 8,
            Claims 7 – 8 of U.S. Patent No. 9,692,484, Kim and Ihm disclose all the limitations of claim 1 as well as Kim teaches of wherein: the frame data is a first set of frame data; the transmitter circuitry is further operable to produce a third frame in which the first set of tones and the second set of tones are allocated to a second set of frame data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further operable to produce a third frame in which the tones are allocated to a second set of frame data for a payload transmission.

            Re claim 10,
            Claims 7 – 8 of U.S. Patent No. 9,692,484 recite of wherein the communication line is a power line (Line 1).


s 4 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 8 of U.S. Patent No. 9,692,484, Kim and Ihm in view of Imamura (US 2003/0012297).

             Re claim 4,
             Claims 7 – 8 of U.S. Patent No. 9,692,484, Kim and Ihm disclose all the limitations of claim 3 except of wherein the transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit.
             Imamura teaches of a transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit (#3 and #4, Fig.2).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a parallel-to-serial converter to provide a serial output for signal transmission. 

              Re claim 5,
             Claims 7 – 8 of U.S. Patent No. 9,692,484, Kim, Ihm and Imamura disclose all the limitations of claim 4 as well as Kim teaches of wherein the transmitter circuitry further includes cyclic prefix circuit coupled to the parallel-to-serial converter (Cyclic prefix, Figures 2 – 5).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a cyclic prefix circuit coupled to the parallel-to-serial converter as required in an OFDM frame to eliminate inter-symbol interference.

            Claims 11, 16 – 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,692,484 in view of Ihm. 

             Re claim 11
              Claim 2 of U.S. Patent No. 9,692,484 recites of a method comprising: allocating a first set of tones to a preamble; allocating a second set of tones to the preamble or to a set of data based on a quality metric; generating a second frame according to the allocating of the first set of tones and the allocating of the second set of tones; and providing the second frame for transmission via the communication line. However, claim 2 of U.S. Patent No. 9,692,484 does not recite of receiving a first frame via a communication line; in response to the first frame, determining a quality metric associated with the communication line.
          Ihm teaches of receiving a first frame; and in response to the first frame, determine a signal-to-noise ratio of a channel (Paragraphs 0002 and 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received a first frame as a feedback of the signal quality of the downlink to adapt the preamble.

            Re claim 16,
            Claim 2 of U.S. Patent No. 9,692,484 recites of wherein the generating of the second frame includes generating an orthogonal frequency division multiplex symbol 

            Re claim 17,
            Claim 2 of U.S. Patent No. 9,692,484 recites of wherein the first set of tones and the second set of tones are same in number (K/2 subcarriers).

            Re claim 20,
            Claim 2 of U.S. Patent No. 9,692,484 recites of wherein the communication line is a power line (PLC, Lines 1 – 2).

            Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,692,484 and Ihm in view of Kim. 

             Re claim 18,
             Claim 2 of U.S. Patent No. 9,692,484 and Ihm disclose all the limitations of claim 11 except of wherein: the set of data is a first set of data; and the method further comprises generating a third frame in which the first set of tones and the second set of tones are allocated to a second set of data.
              Kim teaches of a set of data is a first set of data; and the method further comprises generating a third frame in which the first set of tones and the second set of tones are allocated to a second set of data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
.

            Claims 1 – 4, 6 – 7, 10 – 14, 16 – 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 10 of U.S. Patent No. 10,425,127 in view of Ihm. 

             Re claim 1
             Claim 1 of U.S. Patent No. 10,425,127 recites of a communication device comprising: a transmitter coupled to a receiver and operable to couple to the communication line (PLC, Line 1), wherein the transmitter includes: a preamble sequence allocator operable to: allocate a first set of tones associated with a second frame to a preamble; and allocate a second set of tones associated with the second frame to either the preamble or frame data based on the signal-to-noise ratio (Lines 8 – 18); transmitter circuitry coupled to the preamble sequence allocator and operable to produce the second frame according to the allocation of the first set of tones and the allocation of the second set of tones (Lines 22 – 23); and an analog front end operable to couple the transmitter circuitry to the communication line and operable to provide the second frame over the communication line (Lines 24 – 25). However, claim 1 of U.S. Patent No. 10,425,127 does not recite the receiver operable to couple to a communication line and operable to: receive 
          Ihm teaches of receiving a first frame; and in response to the first frame, determine a signal-to-noise ratio of a channel (Paragraphs 0002 and 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver receive a first frame as a feedback of the signal quality of the downlink to adapt the preamble.

             Re claim 2
             Claims 1 – 2 of U.S. Patent No. 10,425,127 recite of wherein: the preamble sequence allocator is operable to provide a modulation control scheme signal based on the allocation of the second set of tones to either the preamble or the frame data; the transmitter circuitry includes a multiplexer that includes: a first input coupled to receive a first portion of the preamble; a second input coupled to receive the frame data; a control input coupled to receive the modulation control scheme signal; and an output (Lines 8 – 18).

             Re claim 3
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the transmitter circuitry further includes an inverse fast Fourier transform circuit that includes: a first input coupled to receive a second portion of the preamble; and a second input coupled to the output of the multiplexer (Lines 8 – 23).


             Claim 10 of U.S. Patent No. 10,425,127 recites of wherein the transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit.

             Re claim 6
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the transmitter circuitry is further operable to generate an orthogonal frequency division multiplex symbol according to the allocation of the first set of tones and the allocation of the second set of tones.

             Re claim 7
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the first set of tones and the second set of tones are same in number (Lines 18 – 19).

             Re claim 10
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the communication line is a power line (Line 1).

             Re claim 11
             Claim 1 of U.S. Patent No. 10,425,127 recites of a method comprising: allocating a first set of tones to a preamble; allocating a second set of tones to the preamble or to a set of data based on the quality metric; generating a second frame according to the 
           Ihm teaches of receiving a first frame via a communication line; in response to the first frame, determining a quality metric associated with a channel (Paragraphs 0002 and 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver receive a first frame as a feedback of the signal quality of the downlink to adapt the preamble.

             Re claim 12
             Claims 1 and 2 of U.S. Patent No. 10,425,127 recites of wherein the allocating the second set of tones to the preamble or to the set of data includes: generating a modulation control scheme signal; receiving, by a multiplexer, a portion of the preamble and the set of data; selecting, by the multiplexer, between the portion of the preamble and the set of data to provide a multiplexer output based on the modulation control scheme signal.





             Claim 1 of U.S. Patent No. 10,425,127 recites of further comprising performing an inverse fast Fourier transform of the multiplexer output to produce an IFFT signal (Lines 22 - 24).

             Re claim 14
             Claim 10 of U.S. Patent No. 10,425,127 recites of wherein: the IFFT signal includes a set of parallel signals; and the method further comprises performing parallel-to-serial conversion on the set of parallel signals of the IFFT signal to produce a serialized signal.

             Re claim 16
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the generating of the second frame includes generating an orthogonal frequency division multiplex symbol according to the allocating of the first set of tones and the allocating of the second set of tones.

             Re claim 17
             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the first set of tones and the second set of tones are same in number (Lines 18 – 19).




             Claim 1 of U.S. Patent No. 10,425,127 recites of wherein the communication line is a power line (PLC, Line 1).

            Claims 5, 8, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 10 of U.S. Patent No. 10,425,127 and Ihm in view of Kim. 

           Re claim 5,
           Claims 1 and 10 of U.S. Patent No. 10,425,127 and Ihm disclose all the limitations of claim 4 except of wherein the transmitter circuitry further includes cyclic prefix circuit coupled to the parallel-to-serial converter.
           Kim teaches of transmitter circuitry further includes cyclic prefix circuit coupled to the parallel-to-serial converter(Cyclic prefix, Figures 2 – 5).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a cyclic prefix circuit coupled to the parallel-to-serial converter as required in an OFDM frame to eliminate inter-symbol interference.

           Re claim 8,
           Claim 1 of U.S. Patent No. 10,425,127 and Ihm disclose all the limitations of claim 1 except of wherein: the frame data is a first set of frame data; the transmitter circuitry is 
           Kim teaches of a frame data that is a first set of frame data; the transmitter circuitry is further operable to produce a third frame in which the first set of tones and the second set of tones are allocated to a second set of frame data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further operable to produce a third frame in which the tones are allocated to a second set of frame data for a payload transmission.

           Re claim 15,
           Claims 1 and 10 of U.S. Patent No. 10,425,127 and Ihm disclose all the limitations of claim 14 except of further comprising appending a cyclic prefix to the serialized signal.
           Kim teaches of transmitter circuitry further includes cyclic prefix circuit coupled to the parallel-to-serial converter(Cyclic prefix, Figures 2 – 5).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a cyclic prefix circuit coupled to the parallel-to-serial converter as required in an OFDM frame to eliminate inter-symbol interference.




           Claim 1 of U.S. Patent No. 10,425,127 and Ihm disclose all the limitations of claim 14 except of wherein: the set of data is a first set of data; and the method further comprises generating a third frame in which the first set of tones and the second set of tones are allocated to a second set of data.
           Kim teaches of a frame data that is a first set of frame data; the transmitter circuitry is further operable to produce a third frame in which the first set of tones and the second set of tones are allocated to a second set of frame data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further operable to produce a third frame in which the tones are allocated to a second set of frame data for a payload transmission.

            Claims 1 – 3, 6 – 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 of U.S. Patent No. 10,879,958 in view of Kim.

              Re claim 1,
              Claims 1 – 2 of  U.S. Patent No. 10,879,958 recite of a communication device comprising: a receiver operable to couple to a communication line and operable to: receive a first frame via the communication line; and in response to the first frame, determine a signal-to-noise ratio of the communication line (Col 8, Lines 1 – 5); and a 
          Kim teaches of a receiver operable to couple to a communication line and operable to: receive a first frame via the communication line (Figures 1 and 18 – 20); an analog front end operable to couple the transmitter circuitry to the communication line and operable to provide a frame over the communication line (Line drivers, Figures 18 – 20). Kim further teaches of a signal quality being a signal-to-noise ratio (SNR, Paragraphs 0044 – 0045).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an analog front end operable to couple the transmitter circuitry to the communication line so as to successfully provide a frame over the communication line.  




              Claim 1 of U.S. Patent No. 10,879,958 recites of wherein: the preamble sequence allocator is operable to provide a modulation control scheme signal based on the allocation of the second set of tones to either the preamble or the frame data; the transmitter circuitry includes a multiplexer that includes: a first input coupled to receive a first portion of the preamble; a second input coupled to receive the frame data; a control input coupled to receive the modulation control scheme signal; and an output.

              Re claim 3,
              Claim 1 of U.S. Patent No. 10,879,958 and Kim recite all the limitations of claim 2 as well as Kim teaches of a transmitter circuitry further includes an inverse fast Fourier transform circuit that is coupled to receive an input signal (Figures 2 – 5 and 13).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry include an inverse fast Fourier transform circuit to have inputs coupled to receive a second portion of the preamble and the output of the multiplexer as essential element for OFDM.

              Re claim 6,
              Claim 3 of U.S. Patent No. 10,879,958 recites of wherein the transmitter circuitry is further operable to generate an orthogonal frequency division multiplex symbol according to the allocation of the first set of tones and the allocation of the second set of tones.


              Claim 2 of U.S. Patent No. 10,879,958 recites of wherein the first set of tones and the second set of tones are same in number.

            Re claim 8,
            Claims 1 – 2 of U.S. Patent No. 10,879,958 and Kim disclose all the limitations of claim 1 as well as Kim teaches of wherein: the frame data is a first set of frame data; the transmitter circuitry is further operable to produce a third frame in which the first set of tones and the second set of tones are allocated to a second set of frame data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further operable to produce a third frame in which the tones are allocated to a second set of frame data for a payload transmission.

              Re claim 10,
              Claim 7 of U.S. Patent No. 10,879,958 recites of wherein the communication line is a power line.

            Claims 4 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 of U.S. Patent No. 10,879,958 and Kim in view of Imamura.

Re claim 4,
             Claims 1 – 2 of U.S. Patent No. 10,879,958 and Kim disclose all the limitations of claim 3 except of wherein the transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit.
             Imamura teaches of a transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit (#3 and #4, Fig.2).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a parallel-to-serial converter to provide a serial output for signal transmission. 

              Re claim 5,
             Claims 1 – 2  of U.S. Patent No. 10,879,958 and Kim disclose all the limitations of claim 4 as well as Kim teaches of wherein the transmitter circuitry further includes cyclic prefix circuit coupled to the parallel-to-serial converter (Cyclic prefix, Figures 2 – 5).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a cyclic prefix circuit coupled to the parallel-to-serial converter as required in an OFDM frame to eliminate inter-symbol interference.

              Claims 11 – 12, 16 – 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 of U.S. Patent No. 10,879,958. Although the claims at issue are not identical, they are not patentably distinct from each other because:

              Re claim 11,
              Claims 1 – 2 of U.S. Patent No. 10,879,958 recites of a method comprising: receiving a first frame via a communication line; in response to the first frame, determining a quality metric associated with the communication line; allocating a first set of tones to a preamble; allocating a second set of tones to the preamble or to a set of data based on the quality metric; generating a second frame according to the allocating of the first set of tones and the allocating of the second set of tones; and providing the second frame for transmission via the communication line.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

              Re claim 12,
              Claims 1 – 2 of U.S. Patent No. 10,879,958 recites of wherein the allocating the second set of tones to the preamble or to the set of data includes: generating a modulation control scheme signal; receiving, by a multiplexer, a portion of the preamble and the set 

              Re claim 16,
              Claim 3 of U.S. Patent No. 10,879,958 recites of wherein the generating of the second frame includes generating an orthogonal frequency division multiplex symbol according to the allocating of the first set of tones and the allocating of the second set of tones.

              Re claim 17,
              Claim 2 of U.S. Patent No. 10,879,958 recites of wherein the first set of tones and the second set of tones are same in number.

              Re claim 20,
              Claim 7 of U.S. Patent No. 10,879,958 recites of wherein the communication line is a power line.

            Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 of U.S. Patent No. 10,879,958 in view of Kim.




Re claim 13,
              Claims 1 – 2 of U.S. Patent No. 10,879,958 recite all the limitations of claim 12 except of performing an inverse fast Fourier transform of the multiplexer output to produce an IFFT signal.
           Kim teaches of performing an inverse fast Fourier transform of the multiplexer output to produce an IFFT signal. (Figures 2 – 5 and 13).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry include an inverse fast Fourier transform circuit to have inputs coupled to receive a second portion of the preamble and the output of the multiplexer as essential element for OFDM.

            Claims 14 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 of U.S. Patent No. 10,879,958 and Kim in view of Imamura.

             Re claim 14,
             Claims 1 – 2 of U.S. Patent No. 10,879,958 and Kim disclose all the limitations of claim 13 except of wherein: the IFFT signal includes a set of parallel signals; and the method further comprises performing parallel-to-serial conversion on the set of parallel signals of the IFFT signal to produce a serialized signal.
             Imamura teaches of a transmitter circuitry further includes a parallel-to-serial converter coupled to the inverse fast Fourier transform circuit (#3 and #4, Fig.2).


              Re claim 15,
             Claims 1 – 2  of U.S. Patent No. 10,879,958 and Kim disclose all the limitations of claim 14 as well as Kim teaches of appending a cyclic prefix to the serialized signal (Cyclic prefix, Figures 2 – 5).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter circuitry further include a cyclic prefix circuit coupled to the parallel-to-serial converter as required in an OFDM frame to eliminate inter-symbol interference.

             Re claim 18,
             Claims 1 – 2 of U.S. Patent No. 10,879,958 disclose all the limitations of claim 11 except of wherein: the set of data is a first set of data; and the method further comprises generating a third frame in which the first set of tones and the second set of tones are allocated to a second set of data.
              Kim teaches of a set of data is a first set of data; and the method further comprises generating a third frame in which the first set of tones and the second set of tones are allocated to a second set of data (all the data tones allocated to data, Paragraph 0011 and Figures 6 – 8 and 13).
.

Allowable Subject Matter

           Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633